              Case 6:21-cv-00565 Document 1 Filed 06/03/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


QONDADO LLC,

               Plaintiff,                                 Civil Action File No.: 6:21-cv-565

vs.
                                                             JURY TRIAL DEMANDED
PAYPAL, INC.,

               Defendant.




                       COMPLAINT FOR PATENT INFRINGEMENT

        Qondado LLC brings this patent-infringement action against PayPal, Inc. (“PayPal”).

                                               Parties

        1.      Plaintiff Qondado LLC is a Puerto Rico limited liability company with principle

 place of business at 3959 VAN DYKE RD. SUITE 136 LUTZ, FL 33558.

        2.       PayPal is a Delaware corporation, having its principal place of business in San

 Jose, California.

                                     Jurisdiction and Venue

        3.      This lawsuit is a civil action for patent infringement arising under the patent laws

 of the United States, 35 U.S.C. § 101 et seq. The Court has subject-matter jurisdiction pursuant to

 28 U.S.C. §§ 1331, 1332, 1338(a), and 1367.

        4.      The Court has personal jurisdiction over Defendant for the following reasons: (1)

 Defendant is present within or has minimum contacts within the State of Texas and Western

 District of Texas; (2) Defendant has purposefully availed itself of the privileges of conducting
              Case 6:21-cv-00565 Document 1 Filed 06/03/21 Page 2 of 5




business in the State of Texas and in this district; (3) Defendant has sought protection and benefit

from the laws of the State of Texas; (4) Defendant regularly conducts business within the State of

Texas and within this district, and Plaintiff’s cause of action arises directly from Defendant’s

business contacts and other activities in the State of Texas and in this district; and (5) Defendant

has a regular and established place of business in the State of Texas and in this district (Building

D, 7700 W Parmer Ln, Austin, TX 78729).

        5.      Venue is proper in the Western District of Texas pursuant to 28 U.S.C. §§ 1400(b).

Defendant has a regular and established place of business in this district, Defendant has transacted

business in this district, and Defendant has directly and/or indirectly committed acts of patent

infringement in this district.

                                       The Patent-In-Suit

        7.      Qondado LLC is the exclusive owner of United States Patent No. D857,054 (the

“054 patent”) entitled, “DISPLAY SCREEN OR PORTION THEREOF WITH A GRAPHICAL

USER INTERFACE” and was duly and legally issued by the U.S. Patent and Trademark Office

on August 20, 2019, attached hereto as “Exhibit A”.

        8.      The ‘054 patent claim is valid and enforceable and directed to a unique ornamental

design for a display screen or portion thereof, as shown and described.

        9.      PayPal has not obtained permission from Qondado LLC to use the ornamental

design of the ‘054 patent.

        10.     Attached hereto as “Exhibit B” and incorporated into this complaint as alleged

herein a side-by-side claim chart setting forth a comparison of the ‘054 patented design and the

accused products made by PayPal. The known Accused Products made by PayPal are:




                                                 2
               Case 6:21-cv-00565 Document 1 Filed 06/03/21 Page 3 of 5




       a) PayPal main application distributed globally in the Apple iOS App Store and Google

Play Store for Android, and;

       b) PayPal HERE application distributed at least in the United States (and other countries

may be disclosed during discovery) in the Apple iOS App Store and Google Play Store for

Android.

As is apparent, PayPal has misappropriated Qondado LLC patented design.



                      Count I - Infringement of U.S. Patent No. D857,054



       11.      Qondado LLC reasserts and incorporates by reference the preceding paragraphs of

this Complaint as fully set forth herein.

       12.      PayPal has infringed and continues to infringe the ‘054 patent by manufacturing,

using, distributing, offering to sell and/or selling in the United States the PayPal and PayPal HERE

mobile apps, which embodies the design covered by the ‘054 patent. PayPal infringing activities

violate 35 U.S.C. § 271.

                                             Damages

       13. Qondado LLC has sustained damages as a direct result of PayPal’s infringement of the

‘054 patent.

       14. As a consequence of PayPal’s past infringement of the ‘054 patent, Qondado LLC is

entitled to retroactive relief against PayPal in the form of wrongfully obtained profits pursuant to

35 U.S.C. § 289 and any other appropriate relief.




                                                 3
               Case 6:21-cv-00565 Document 1 Filed 06/03/21 Page 4 of 5




         15. As a consequence of PayPal’s continued and future infringement of the ‘054 patent,

Qondado LLC is entitled to royalties for its infringement of the ‘054 patent on a forward-going

basis.

                                          Prayer for Relief

         WHEREFORE, Qondado LLC prays for the following relief against PayPal:

         (a)    Judgment that PayPal has infringed the ‘054 patent in violation of 35 U.S.C. §

                271(a);

         (b)    a reasonable royalty;

         (c)    Ordering the defendant to continue to pay royalties to Qondado LLC for

                infringement of the ‘054 patent on a going-forward basis;

         (d)    Retroactive relief of wrongfully obtained profits including pre-judgment interest

                and post-judgment interest at the maximum rate allowed by law under 35 U.S.C. §

                289;

         (e)    Adjudging that this case is exceptional under 35 U.S.C. § 285

         (f)    For such other and further relief as the Court may deem just and proper.

                                        Demand for Jury Trial

         Qondado LLC demands a trial by jury on all matters and issues triable by jury.



Date: June 3, 2021                                    /s/Artoush Ohanian_______

                                                      H. Artoush Ohanian
                                                      artoush@ohanianip.com
                                                      OhanianIP
                                                      604 West 13th Street
                                                      Austin, Texas 78701
                                                      (512) 298.2005 (telephone & facsimile)




                                                 4
Case 6:21-cv-00565 Document 1 Filed 06/03/21 Page 5 of 5




                               Matthew M. Wawrzyn (application for pro
                               hac vice admission forthcoming)
                               matt@wawrzynlaw.com
                               WAWRZYN LLC
                               200 East Randolph Street, Suite 5100
                               Chicago, IL 60601
                               (312) 235-3120 (telephone)
                               (312) 233-0063 (facsimile)

                               Counsel for Qondado LLC




                           5
